DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to submission of application on 16-MAY-2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
03/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 and 4 are objected to because of the following informalities:
Claim 1 currently recites … comingled production… in the preamble. Examiner interprets the term to be … commingled production… as found in the body of the claim.
Claims 4 currently recites The computer-implemented method of 1, wherein… Examiner interprets Claim 4 to be The computer-implemented method of claim 1, wherein…
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, and 7 of copending Application No. 16/414,630 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a combination of claims anticipate from the copending Application No. 16/414,630, with the same filing date, anticipates all the limitations.
The claims of 1-7 (method), 8-14 (medium), and 15-20 (system) are of similar scope and therefore are all provisionally rejected by claims 1, 3, 5, 6, and 7 of copending Application No. 16/414,630. Two notable distinctions is in the system claims. The system claims do not contain a claim which corresponds to dependent claims 7 and 8. Further, the dependency of claim 17 does not identically correspond to the same dependency of claims 3 and 10 (further details are presented under the section regarding 35 U.S.C. 112). However, all claims remain provisionally because the differences do not amount to a significant change in scope.
Examiner will address claims 1-7 of the instant application corresponding to claims 1, 3, 5, 6, and 7 of the copending application, however, the same analysis can be applied to claims 8-14 and 15-20.
Claim 1 of the instant application contains significantly the same limitations of Claim 1 of the copending application. One difference is in the calibrating step. The calibration step of Claim 1 in the instant application is broader, however, is further narrowed in Claim 2 of the instant application. The combination of Claim 1 and claim 2 of the instant application is a broader scope than that of Claim 1 of the copending application, therefore claim 1 of copending application 16/414,630 would anticipate .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/414,611 (Current Application)
16/414,630 (Copending Application)
Claim 1
Claim 1
A computer-implemented method for calibrating multilateral wells during comingled production, comprising:
A computer-implemented method for real-time modeling based on nodal analysis of multilateral wells, comprising:
collecting, by a multilateral well optimizing system from a multilateral well during regular field optimization procedures, real-time well rates and flowing bottom-hole pressure data at various choke settings for multiple flow conditions for each lateral of the multilateral well
collecting, by a multilateral well optimizing system from a multilateral well during regular field optimization procedures, real-time well rates and flowing bottom-hole pressure data at various choke settings for multiple flow conditions for each lateral of the multilateral well;
recording, by the multilateral well optimizing system during production of the well and for one lateral at a time, surface and downhole pressures and production metrics for each of the laterals;
recording, by the multilateral well optimizing system during production of the well and for one lateral at a time, surface and downhole pressures and production metrics for each of the laterals
estimating, by the multilateral well optimizing system using the multilateral well production model, flowing parameters of individual laterals;
estimating, by the multilateral well optimizing system using the multilateral well production model, flowing parameters of individual laterals;
determining, by the multilateral well optimizing system using the multilateral well production model, an optimum pressure drop across each downhole valve; and
determining, by the multilateral well optimizing system using the multilateral well production model, an optimum pressure drop across each downhole valve; and
calibrating, by the multilateral well optimizing system using the multilateral well production model and based at least in part on the optimum pressure drop across each downhole valve, each lateral of the multilateral well during the commingled production at various choke valves settings.

Claim 2

The computer-implemented method of claim 1, further comprising calibrating, by the multilateral well optimizing system using the surface and downhole pressures and the production metrics for each of the laterals, a multilateral well production model.
calibrating, by the multilateral well optimizing system using the surface and downhole pressures and the production metrics for each of the laterals, a multilateral well production model;
Claim 3

The computer-implemented method of claim 2, further comprising estimating, by the multilateral well optimizing system using the multilateral well production model, a productivity of each lateral during the commingled production at various choke valves settings.
estimating, by the multilateral well optimizing system using the multilateral well production model, a productivity of each lateral during the commingled production at various choke valves settings.
Claim 4
Claim 7
The computer-implemented method of 1, wherein the real-time well rates include oil production rates and water production rates.
The computer-implemented method of 1, wherein the production metrics include oil production rates and water production rates.
Claim 5
Claim 3
The computer-implemented method of claim 1, wherein the multiple flow conditions include commingled testing and individual lateral testing.
The computer-implemented method of claim 1, wherein the multiple flow conditions include commingled testing and individual lateral testing.
Claim 6
Claim 5
The computer-implemented method of claim 1, further comprising:determining, in real time for each of the laterals, a productivity index (PI); determining, using the Pis for the laterals, a commingled PI; and applying the commingled PI to the model.
The computer-implemented method of claim 1, further comprising:determining, in real time for each of the laterals, a productivity index (PI); determining, using the Pis for the laterals, a commingled PI; and applying the commingled PI to the model.
Claim 7
Claim 6
The computer-implemented method of claim 6, wherein the commingled PI is based on the productivity of each lateral and the overall productivity of the multilateral well.
The computer-implemented method of claim 5, wherein the commingled PI is based on the productivity of each lateral and the overall productivity of the multilateral well.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 8 and 15 recites the phrase "the commingled production".  There is insufficient antecedent basis for this limitation in the claim. Examiner notes independent Claim 1 is not rejected for insufficient antecedent basis, however, the preamble of Claim 1 provides the antecedent basis for the term "the commingled production". Independent Claim 8 and 15 contain the same limitations of the body and the insufficient antecedent basis appears to be from the changing of the preamble from a method (Claim 1) to a medium (Claim 8) and system (Claim 15). For purposes of examination and compact prosecution, Examiner will interpret the preambles of claims 8 and 15 as providing sufficient antecedent basis.
Claim 17 recites the phrase "the multilateral well production model".  There is insufficient antecedent basis for this limitation in the claim. Examiner notes Claim 3 is dependent on claim 2, which resembles the relationship between Claim 17 and Claim 16. For purposes of prosecution, “the” will be interpreted as “a”, however, it appears Claim 17 should be dependent on Claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Cetkovic et al., “A Methodology for Multilateral Wells Optimization - Field Case Study” (hereinafter ‘Cetkovic’) [2016] in view of
Tonkin et al., U.S. Patent Application Publication 2016/0369590 A1 (hereinafter ‘Tonkin’).

Regarding Claim 1: A computer-implemented method for calibrating multilateral wells during comingled production, comprising: 
Cetkovic teaches collecting, by a multilateral well optimizing system from a multilateral well during regular field optimization procedures, (Abstract ¶2 Cetkovic teaches to optimize the production of a multilateral well using a model for optimizing and flow control devices, i.e. regular field optimization procedures “…The study covers an analytical methodology and a multiphase flow model to optimize production that has multi-lateral wells equipped with flow control devices…”)
Cetkovic teaches real-time well rates and flowing bottom-hole pressure data at various choke settings for multiple flow conditions… (Pg. 3 ¶3 Cetkovic teaches nodal analysis for determining the flow rate, i.e. well rate, and the bottom-hole pressure at different conditions through the completion, i.e. multiple flow conditions “…A nodal analysis of a well model consists basically of two different curves-an inflow curve or IPR that represents the flow rate and flowing bottomhole pressure at different conditions and an outflow curve that represents the behavior of the pressure drop at different flow rates through the completion…”
Further, pg. 14 ¶2 Cetkovic teaches and clarifies the tests are done in real-time “…In order to calculate Productivity Index (PI), drawdown, GOR, WCT under stable and representative conditions, all the previous variables, rates and pressures (Qo, Qg, Qw, FBHP, WHP) need to be obtained and analyzed in real-time …”)
Cetkovic teaches …for each lateral of the multilateral well; (Pg. 4 ¶3 Cetkovic teaches doing three different choke settings for each lateral of the composite, i.e. multilateral well “…Most production tests in the field are conducted on each individual lateral, then on all laterals combined (composite). Three different operational/choke settings are used during the production test…”)
Cetkovic teaches recording, by the multilateral well optimizing system during production of the well and for one lateral at a time, surface and downhole pressures and production metrics for each of the laterals; (Pg. 4 ¶1 Cetkovic teaches the downhole pressure and the production is measured for each lateral in composite, i.e. multilateral “…Most of the field wells are equipped with permanent downhole pressure gauges. So, the FBHP (Flowing Bottom Hole Pressure) can be read instantaneously, during the well test at different operational conditions for each lateral and in composite production of all laterals…”
Pg. 11 ¶5 Cetkovic teaches the pressure and volume are taken using surface conditions “…The single well model was extended and tested with a simple integrated multiwall model and surface facility, as shown in Figure 15. Any operational change in pressure, volume or temperature on the surface conditions will affect the wells and reservoir behaviors and vice versa…”)
Cetkovic teaches determining, by the multilateral well optimizing system using the multilateral well production model, an optimum pressure drop across each downhole valve; and (Pg. 2 ¶2 Cetkovic teaches Inflow Control Valves (ICV) for adjusting the optimum pressure drop and different operation conditions “…This complex simulation model resolves and finds the optimum ICV pressure drop and diameter for each lateral for different inflow performance conditions, such as different GOR rate dependent curves at different operational conditions…”)
Cetkovic teaches calibrating, by the multilateral well optimizing system using the multilateral well production model and based at least in part on the optimum pressure drop across each downhole valve, (Pg. 11 ¶2 and Table 4 Cetkovic teaches an optimum the flow for the production of oil and gas as the L2 downhole valve is choked for optimum pressure as shown in the table under ICV DP and ICV SIZE “…In this case L2 is choked back but allowing the optimum oil and gas ratio to flow working as an internal gas lift system. This case shows one more time that the laterals with higher PI are not always the ones that are going to contribute the higher oil rate to the system…”)

    PNG
    media_image1.png
    284
    1039
    media_image1.png
    Greyscale

Cetkovic teaches each lateral of the multilateral well during the commingled production at various choke valves settings. (Pg. 13 ¶1 Cetkovic teaches the choke valce settings are adjusted for gas production and oil production based on the amount required of the commingled production “…In order to meet the constraint of maximum gas production of the field of 10 MMSCFD, it can be observed in Figure 19, that the ICV choke settings for each lateral of each well are optimized to enable acheiving [sic] the target gas rate, while limiting the reduction of the oil production to just 20,356 BOPD. Gas rate was reduced by 68%, but oil rate was only reduced by 48%...”)

Cetkovic does not appear to explicitly disclose
estimating, by the multilateral well optimizing system using the multilateral well production model, flowing parameters of individual laterals; 

However, Tonkin teaches estimating, by the multilateral well optimizing system using the multilateral well production model, flowing parameters of individual laterals; ([0031]-[0032] Tonkin teaches to balance each individual lateral to make up the multiple laterals of a multilateral well production “…In one or more embodiments of the technology, at least one constraint is a balancing condition for at least one lateral. In particular, the balancing condition may be that a value of a property at the down hole flow control valves in a lateral are within a threshold difference from each other when the choke positions are set. The threshold difference may be zero, in which case the value of the property is equal for each of the down hole flow control valves within a lateral … For example, the property subject to the balance condition may be water and/or gas break through, pressure, oil and/or gas production rate, or another property. Further, a property is a property of the down hole flow control valve when the property is dependent on the choke position of the down hole flow control valve. For example, the property may be a property of the zone in which the down hole flow control valve is located … In one or more embodiments of the technology, the balancing conditions may apply to multiple laterals of a multilateral well. In such a scenario, each lateral may be balanced individually. In other words, the values of the property of down hole flow control valves within the lateral may be balanced while the values for different laterals are not balanced. In other embodiments, the balancing condition may be that the values of the property are balanced across multiple laterals…”)
Cetkovic and Tonkin are analogous art because they are from the same field of endeavor, multilateral well optimization for commingled production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining, by the multilateral well optimizing system using the multilateral well production model, an  as disclosed by Cetkovic by estimating, by the multilateral well optimizing system using the multilateral well production model, flowing parameters of individual laterals as disclosed by Tonkin.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the optimization based on individual inflow control valves which can lead to new control valve positions for the different sampling periods as discussed in ¶[0054] by Tonkin “…The optimization problem formulation above may simply close the down hole inflow control valves connected to the zones with the highest values of the gas oil ratio. Thus, a potential exists for the producing zones in a lateral to see an increase in the gas oil ratio of the produced fluid between sampling periods which in turn can lead to the new control valves positions for these previously open valves being closed for the next period…”

Regarding Claim 2: Cetkovic and Tonkin teaches The computer-implemented method of claim 1, further comprising 
Cetkovic teaches calibrating, by the multilateral well optimizing system using the surface and downhole pressures and the production metrics for each of the laterals, a multilateral well production model. (Abstract ¶5 Cetkovic teaches multilateral production optimizing using surface facility network and using a single to multi-well model, i.e. single lateral to multilateral “…The multilateral production optimization process was developed successfully to represent the operational conditions and optimize the well for different scenarios based on their specific reservoir management strategy. This model was extended successfully from a single to a multi-well model, including their actual surface facility network. The model will be considered in future production strategy plans…”)

Regarding Claim 3: Cetkovic and Tonkin teaches The computer-implemented method of claim 2, further comprising 
Tonkin teaches estimating, by the multilateral well optimizing system using the multilateral well production model, a productivity of each lateral during the commingled production at various choke valves settings. ([0050] Tonkin teaches a estimated relationship between the valve opening and produced liquid where the opening and choke valve settings produce “…At any particular point in time, the production characteristics of a well may be considered to be constant. The production characteristics may include the fluid properties such as the gas oil ratio and water cut, the reservoir pressure and the productivity index. In such a scenario, the down hole flow control valve may be assumed to have one input (valve opening) and one output (produced liquid). The combination of the control valve and the production characteristics for the well may be modeled as a simple single point completion style of well in a wellbore simulator. Based on the simulations, for each of the simulated wells, which corresponds in actuality to a down hole flow control valve of the well, a performance curve ( e.g., performance curve (502)) may be computed as shown in example FIG. 5.1. In the example, each well performance curve indicates the output production liquid flow rate versus the pressure for a particular input opening or choke position for the down hole flow control valve. In other words, each well performance curve corresponds to a choke position as shown by a key (504)…”
[0022] Tonkin teaches and clarifies the output is commingled fluid flow “…The fluid is commingled after flowing through the down hole flow control valves (36) and the commingled fluid flow is directed up through tubing sections (30) to a wellhead ( 40) for collection. The wellhead ( 40) or other surface equipment also may comprise down hole flow control equipment ( 42), such as a valve or other type of choking device, to control flow rates and pressures at the surface as monitored and controlled by the surface unit (44)…”)

Regarding Claim 4: Cetkovic and Tonkin teaches The computer-implemented method of 1, 
Tonkin teaches wherein the real-time well rates include oil production rates and water production rates. ([0053] Tonkin teaches determining the oil production rate and the water production rate“…In the above optimization problem, Bi,j denotes the position for the down hole inflow control valve for zone i in lateralj:i=l, ... , Mj andj=l, ... , N; Qi,j(Bi,j)denotes the oil production rate from zone i in lateral j :i= 1, ... ,Mj; and j=l, ... , N; Gi,j(Bi,j) denotes the gas production rate from zone i in lateral j:i=l, ... , Mj and j=l, ... , N; Wi,j(Bi,j) denotes the water production rate from zone i in lateral j :i= 1, ... , Mj andj=l, ... , N; and Otarg denotes the system wide target oil production rate…”
Further, [0059] Tonkin teaches the operations are compelted in real-time “…The down hole flow control valve settings may be adjusted repeatedly based on episodic or real time processing of data…”)

Regarding Claim 5: Cetkovic and Tonkin teaches The computer-implemented method of claim 1, 
Cetkovic teaches wherein the multiple flow conditions include commingled testing and individual lateral testing. (Pg. 17 ¶2 Cetkovic teaches commingled production and the individual single lateral production as each lateral is tested because the commingled flow affects each lateral “…Switching from commingled production to single lateral production at the same choke setting, it will NOT maintain similar operational conditions for that particular lateral. After the first period (period#1) under commingled production, each lateral needs to be tested on its own…”)

Regarding Claim 6: Cetkovic and Tonkin teaches The computer-implemented method of claim 1, further comprising: 
Cetkovic teaches determining, in real time for each of the laterals, a productivity index (PI); (Pg. 9 ¶2 Cetkovic teaches determining a productivity index using observational data, i.e. real time, for comparing test data to the models “…When the well produces several laterals simultaneously, the total well Productivity Index is less than the sum of individual PIs for each lateral. This reduction in the productivity can be explained by an interference factor for each lateral under different operational or production conditions. In the absence of observational data of the individual contribution of each lateral, it has been asumed [sic] that the difference in total oil productivity measured from the well test, as compared to the models estimate, is proportional to the sum of the interference factors…”)
Cetkovic teaches determining, using the PIs for the laterals, a commingled PI; and (Continuing Pg. 9 ¶2 Cetkovic teaches Δqo for determining the commingled condition change for each lateral, denoted as IF(X) “…Δqo (C): The oil rate difference between the measured produce oil under commingle conditions and the commingle oil rate calculated by the model (BOPD). IF(L1): Interference factor at lateral 1. IF(X): Interference factor at lateral X…”)

    PNG
    media_image2.png
    40
    749
    media_image2.png
    Greyscale

Cetkovic teaches applying the commingled PI to the model. (Pg. 9 ¶4 Cetkovic teaches the determining the productivity index of each lateral, incorporating interference, IF, and commingled production, qo “…Therefore the productivity index that was estimated on a lateral by lateral conditions PI(Lx) is affected by interference factor of each lateral IF(Lx). The equation for the case of lateral 1 can be…”)

    PNG
    media_image3.png
    78
    348
    media_image3.png
    Greyscale


Regarding Claim 7: Cetkovic and Tonkin teaches The computer-implemented method of claim 6, 
Cetkovic teaches wherein the commingled PI is based on the productivity of each lateral and the overall productivity of the multilateral well. (Pg. 10 ¶1 Cetkovic teaches the productivity index of each well is determined based on the distance between each lateral along with length and diameter“…The Interference Factor is still under study and needs more technical and testing development. The actual proposal is simple in the way that is only related to the productivity index of each well, when is known that other paramenters, such as well distance, distance between laterals, length, diameter, drainage area shapes, etc. will have different effects on the productivity index…”)

Regarding Claim 8: A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 
Cetkovic teaches collecting, by a multilateral well optimizing system from a multilateral well during regular field optimization procedures, (Abstract ¶2 Cetkovic teaches to optimize the production of a multilateral well using a model for optimizing and flow control devices, i.e. regular field optimization procedures “…The study covers an analytical methodology and a multiphase flow model to optimize production that has multi-lateral wells equipped with flow control devices…”)
Cetkovic teaches real-time well rates and flowing bottom-hole pressure data at various choke settings for multiple flow conditions… (Pg. 3 ¶3 Cetkovic teaches nodal analysis for determining the flow rate, i.e. well rate, and the bottom-hole pressure at different conditions through the completion, i.e. multiple flow conditions “…A nodal analysis of a well model consists basically of two different curves-an inflow curve or IPR that represents the flow rate and flowing bottomhole pressure at different conditions and an outflow curve that represents the behavior of the pressure drop at different flow rates through the completion…”
Further, pg. 14 ¶2 Cetkovic teaches and clarifies the tests are done in real-time “…In order to calculate Productivity Index (PI), drawdown, GOR, WCT under stable and representative conditions, all the previous variables, rates and pressures (Qo, Qg, Qw, FBHP, WHP) need to be obtained and analyzed in real-time …”)
Cetkovic teaches … for each lateral of the multilateral well; (Pg. 4 ¶3 Cetkovic teaches doing three different choke settings for each lateral of the composite, i.e. multilateral well “…Most production tests in the field are conducted on each individual lateral, then on all laterals combined (composite). Three different operational/choke settings are used during the production test…”)
Cetkovic teaches recording, by the multilateral well optimizing system during production of the well and for one lateral at a time, surface and downhole pressures and production metrics for each of the laterals; (Pg. 4 ¶1 Cetkovic teaches the downhole pressure and the production is measured for each lateral in composite, i.e. multilateral “…Most of the field wells are equipped with permanent downhole pressure gauges. So, the FBHP (Flowing Bottom Hole Pressure) can be read instantaneously, during the well test at different operational conditions for each lateral and in composite production of all laterals…”
Pg. 11 ¶5 Cetkovic teaches the pressure and volume are taken using surface conditions “…The single well model was extended and tested with a simple integrated multiwall model and surface facility, as shown in Figure 15. Any operational change in pressure, volume or temperature on the surface conditions will affect the wells and reservoir behaviors and vice versa…”)
Cetkovic teaches determining, by the multilateral well optimizing system using the multilateral well production model, an optimum pressure drop across each downhole valve; and (Pg. 2 ¶2 Cetkovic teaches Inflow Control Valves (ICV) for adjusting the optimum pressure drop and different operation conditions “…This complex simulation model resolves and finds the optimum ICV pressure drop and diameter for each lateral for different inflow performance conditions, such as different GOR rate dependent curves at different operational conditions…”)
Cetkovic calibrating, by the multilateral well optimizing system using the multilateral well production model and based at least in part on the optimum pressure drop across each downhole valve, (Pg. 11 ¶2 and Table 4 [shown above in Claim 1] Cetkovic teaches an optimum the flow for the production of oil and gas as the L2 downhole valve is choked for optimum pressure as shown in the table under ICV DP and ICV SIZE “…In this case L2 is choked back but allowing the optimum oil and gas ratio to flow working as an internal gas lift system. This case shows one more time that the laterals with higher PI are not always the ones that are going to contribute the higher oil rate to the system…”)
Cetkovic teaches each lateral of the multilateral well during the commingled production at various choke valves settings. (Pg. 13 ¶1 Cetkovic teaches the choke valce settings are adjusted for gas production and oil production based on the amount required of the commingled production “…In order to meet the constraint of maximum gas production of the field of 10 MMSCFD, it can be observed in Figure 19, that the ICV choke settings for each lateral of each well are optimized to enable acheiving [sic] the target gas rate, while limiting the reduction of the oil production to just 20,356 BOPD. Gas rate was reduced by 68%, but oil rate was only reduced by 48%...”)

Cetkovic does not appear to explicitly disclose
estimating, by the multilateral well optimizing system using the multilateral well production model, flowing parameters of individual laterals; 

However, Tonkin teaches estimating, by the multilateral well optimizing system using the multilateral well production model, flowing parameters of individual laterals; ([0031]-[0032] Tonkin teaches to balance each individual lateral to make up the multiple laterals of a multilateral well production “…In one or more embodiments of the technology, at least one constraint is a balancing condition for at least one lateral. In particular, the balancing condition may be that a value of a property at the down hole flow control valves in a lateral are within a threshold difference from each other when the choke positions are set. The threshold difference may be zero, in which case the value of the property is equal for each of the down hole flow control valves within a lateral … For example, the property subject to the balance condition may be water and/or gas break through, pressure, oil and/or gas production rate, or another property. Further, a property is a property of the down hole flow control valve when the property is dependent on the choke position of the down hole flow control valve. For example, the property may be a property of the zone in which the down hole flow control valve is located … In one or more embodiments of the technology, the balancing conditions may apply to multiple laterals of a multilateral well. In such a scenario, each lateral may be balanced individually. In other words, the values of the property of down hole flow control valves within the lateral may be balanced while the values for different laterals are not balanced. In other embodiments, the balancing condition may be that the values of the property are balanced across multiple laterals…”)
Cetkovic and Tonkin are analogous art because they are from the same field of endeavor, multilateral well optimization for commingled production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining, by the multilateral well optimizing system using the multilateral well production model, an optimum pressure drop across each downhole valve as disclosed by Cetkovic by estimating, by the multilateral well optimizing system using the multilateral well production model, flowing parameters of individual laterals as disclosed by Tonkin.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the optimization based on individual inflow control valves which can lead to new control valve positions for the different sampling periods as discussed in ¶[0054] by Tonkin “…The optimization problem formulation above may simply close the down hole inflow control valves connected to the zones with the highest values of the gas oil ratio. Thus, a potential exists for the producing zones in a lateral to see an increase in the gas oil ratio of the produced fluid between sampling periods which in turn can lead to the new control valves positions for these previously open valves being closed for the next period…”

Regarding Claim 9: Cetkovic and Tonkin teaches The non-transitory, computer-readable medium of claim 8, the operations further comprising 
Cetkovic teaches calibrating, by the multilateral well optimizing system using the surface and downhole pressures and the production metrics for each of the laterals, a multilateral well production model. (Abstract ¶5 Cetkovic teaches multilateral production optimizing using surface facility network and using a single to multi-well model, i.e. single lateral to multilateral “…The multilateral production optimization process was developed successfully to represent the operational conditions and optimize the well for different scenarios based on their specific reservoir management strategy. This model was extended successfully from a single to a multi-well model, including their actual surface facility network. The model will be considered in future production strategy plans…”)

Regarding Claim 10: Cetkovic and Tonkin teaches The non-transitory, computer-readable medium of claim 9, the operations further comprising 
Tonkin teaches estimating, by the multilateral well optimizing system using the multilateral well production model, a productivity of each lateral during the commingled production at various choke valves settings. ([0050] Tonkin teaches a estimated relationship between the valve opening and produced liquid where the opening and choke valve settings produce “…At any particular point in time, the production characteristics of a well may be considered to be constant. The production characteristics may include the fluid properties such as the gas oil ratio and water cut, the reservoir pressure and the productivity index. In such a scenario, the down hole flow control valve may be assumed to have one input (valve opening) and one output (produced liquid). The combination of the control valve and the production characteristics for the well may be modeled as a simple single point completion style of well in a wellbore simulator. Based on the simulations, for each of the simulated wells, which corresponds in actuality to a down hole flow control valve of the well, a performance curve ( e.g., performance curve (502)) may be computed as shown in example FIG. 5.1. In the example, each well performance curve indicates the output production liquid flow rate versus the pressure for a particular input opening or choke position for the down hole flow control valve. In other words, each well performance curve corresponds to a choke position as shown by a key (504)…”
[0022] Tonkin teaches and clarifies the output is commingled fluid flow “…The fluid is commingled after flowing through the down hole flow control valves (36) and the commingled fluid flow is directed up through tubing sections (30) to a wellhead ( 40) for collection. The wellhead ( 40) or other surface equipment also may comprise down hole flow control equipment ( 42), such as a valve or other type of choking device, to control flow rates and pressures at the surface as monitored and controlled by the surface unit (44)…”)

Regarding Claim 11: Cetkovic and Tonkin teaches The non-transitory, computer-readable medium of claim 8, 
Tonkin teaches wherein the real-time well rates include oil production rates and water production rates. ([0053] Tonkin teaches determining the oil production rate and the water production rate“…In the above optimization problem, Bi,j denotes the position for the down hole inflow control valve for zone i in lateralj:i=l, ... , Mj andj=l, ... , N; Qi,j(Bi,j)denotes the oil production rate from zone i in lateral j :i= 1, ... ,Mj; and j=l, ... , N; Gi,j(Bi,j) denotes the gas production rate from zone i in lateral j:i=l, ... , Mj and j=l, ... , N; Wi,j(Bi,j) denotes the water production rate from zone i in lateral j :i= 1, ... , Mj andj=l, ... , N; and Otarg denotes the system wide target oil production rate…”
Further, [0059] Tonkin teaches the operations are compelted in real-time “…The down hole flow control valve settings may be adjusted repeatedly based on episodic or real time processing of data…”)

Regarding Claim 12: Cetkovic and Tonkin teaches The non-transitory, computer-readable medium of claim 8, 
Cetkovic teaches wherein the multiple flow conditions include commingled testing and individual lateral testing. (Pg. 17 ¶2 Cetkovic teaches commingled production and the individual single lateral production as each lateral is tested because the commingled flow affects each lateral “…Switching from commingled production to single lateral production at the same choke setting, it will NOT maintain similar operational conditions for that particular lateral. After the first period (period#1) under commingled production, each lateral needs to be tested on its own…”)

Regarding Claim 13: Cetkovic and Tonkin teaches The non-transitory, computer-readable medium of claim 8, the operations further comprising: 
Cetkovic teaches determining, in real time for each of the laterals, a productivity index (PI); (Pg. 9 ¶2 Cetkovic teaches determining a productivity index using observational data, i.e. real time, for comparing test data to the models “…When the well produces several laterals simultaneously, the total well Productivity Index is less than the sum of individual PIs for each lateral. This reduction in the productivity can be explained by an interference factor for each lateral under different operational or production conditions. In the absence of observational data of the individual contribution of each lateral, it has been asumed [sic] that the difference in total oil productivity measured from the well test, as compared to the models estimate, is proportional to the sum of the interference factors…”)
Cetkovic teaches determining, using the PIs for the laterals, a commingled PI; and (Continuing Pg. 9 ¶2 Cetkovic teaches Δqo for determining the commingled condition change for each lateral, denoted as IF(X) “…Δqo (C): The oil rate difference between the measured produce oil under commingle conditions and the commingle oil rate calculated by the model (BOPD). IF(L1): Interference factor at lateral 1. IF(X): Interference factor at lateral X…”)

    PNG
    media_image2.png
    40
    749
    media_image2.png
    Greyscale

Cetkovic teaches applying the commingled PI to the model. (Pg. 9 ¶4 Cetkovic teaches the determining the productivity index of each lateral, incorporating interference, IF, and commingled production, qo “…Therefore the productivity index that was estimated on a lateral by lateral conditions PI(Lx) is affected by interference factor of each lateral IF(Lx). The equation for the case of lateral 1 can be…”)

    PNG
    media_image3.png
    78
    348
    media_image3.png
    Greyscale


Regarding Claim 14: Cetkovic and Tonkin teaches The non-transitory, computer-readable medium of claim 13, 
Cetkovic teaches wherein the commingled PI is based on the productivity of each lateral and the overall productivity of the multilateral well. (Pg. 10 ¶1 Cetkovic teaches the productivity index of each well is determined based on the distance between each lateral along with length and diameter“…The Interference Factor is still under study and needs more technical and testing development. The actual proposal is simple in the way that is only related to the productivity index of each well, when is known that other paramenters, such as well distance, distance between laterals, length, diameter, drainage area shapes, etc. will have different effects on the productivity index…”)


    PNG
    media_image4.png
    523
    849
    media_image4.png
    Greyscale
Regarding Claim 15: A computer-implemented system, comprising: 
Cetkovic teaches one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising: (Figure 2-pg. 2 Cetkovic teaches a simulator on a computer, therefore containing one or more processors and a non-transitory computer-readable storage medium)
Cetkovic teaches collecting, by a multilateral well optimizing system from a multilateral well during regular field optimization procedures, (Abstract ¶2 Cetkovic teaches to optimize the production of a multilateral well using a model for optimizing and flow control devices, i.e. regular field optimization procedures “…The study covers an analytical methodology and a multiphase flow model to optimize production that has multi-lateral wells equipped with flow control devices…”)
Cetkovic teaches real-time well rates and flowing bottom-hole pressure data at various choke settings for multiple flow conditions… (Pg. 3 ¶3 Cetkovic teaches nodal analysis for determining the flow rate, i.e. well rate, and the bottom-hole pressure at different conditions through the completion, i.e. multiple flow conditions “…A nodal analysis of a well model consists basically of two different curves-an inflow curve or IPR that represents the flow rate and flowing bottomhole pressure at different conditions and an outflow curve that represents the behavior of the pressure drop at different flow rates through the completion…”
Further, pg. 14 ¶2 Cetkovic teaches and clarifies the tests are done in real-time “…In order to calculate Productivity Index (PI), drawdown, GOR, WCT under stable and representative conditions, all the previous variables, rates and pressures (Qo, Qg, Qw, FBHP, WHP) need to be obtained and analyzed in real-time …”)
Cetkovic teaches … for each lateral of the multilateral well; (Pg. 4 ¶3 Cetkovic teaches doing three different choke settings for each lateral of the composite, i.e. multilateral well “…Most production tests in the field are conducted on each individual lateral, then on all laterals combined (composite). Three different operational/choke settings are used during the production test…”)
Cetkovic teaches recording, by the multilateral well optimizing system during production of the well and for one lateral at a time, surface and downhole pressures and production metrics for each of the laterals; (Pg. 4 ¶1 Cetkovic teaches the downhole pressure and the production is measured for each lateral in composite, i.e. multilateral “…Most of the field wells are equipped with permanent downhole pressure gauges. So, the FBHP (Flowing Bottom Hole Pressure) can be read instantaneously, during the well test at different operational conditions for each lateral and in composite production of all laterals…”
Pg. 11 ¶5 Cetkovic teaches the pressure and volume are taken using surface conditions “…The single well model was extended and tested with a simple integrated multiwall model and surface facility, as shown in Figure 15. Any operational change in pressure, volume or temperature on the surface conditions will affect the wells and reservoir behaviors and vice versa…”)
Cetkovic teaches determining, by the multilateral well optimizing system using the multilateral well production model, an optimum pressure drop across each downhole valve; and (Pg. 2 ¶2 Cetkovic teaches Inflow Control Valves (ICV) for adjusting the optimum pressure drop and different operation conditions “…This complex simulation model resolves and finds the optimum ICV pressure drop and diameter for each lateral for different inflow performance conditions, such as different GOR rate dependent curves at different operational conditions…”)
Cetkovic calibrating, by the multilateral well optimizing system using the multilateral well production model and based at least in part on the optimum pressure drop across each downhole valve, (Pg. 11 ¶2 and Table 4 [shown above in Claim 1] Cetkovic teaches an optimum the flow for the production of oil and gas as the L2 downhole valve is choked for optimum pressure as shown in the table under ICV DP and ICV SIZE “…In this case L2 is choked back but allowing the optimum oil and gas ratio to flow working as an internal gas lift system. This case shows one more time that the laterals with higher PI are not always the ones that are going to contribute the higher oil rate to the system…”)
Cetkovic teaches each lateral of the multilateral well during the commingled production at various choke valves settings. (Pg. 13 ¶1 Cetkovic teaches the choke valce settings are adjusted for gas production and oil production based on the amount required of the commingled production “…In order to meet the constraint of maximum gas production of the field of 10 MMSCFD, it can be observed in Figure 19, that the ICV choke settings for each lateral of each well are optimized to enable acheiving [sic] the target gas rate, while limiting the reduction of the oil production to just 20,356 BOPD. Gas rate was reduced by 68%, but oil rate was only reduced by 48%...”)

Cetkovic does not appear to explicitly disclose
estimating, by the multilateral well optimizing system using the multilateral well production model, flowing parameters of individual laterals; 

However, Tonkin teaches estimating, by the multilateral well optimizing system using the multilateral well production model, flowing parameters of individual laterals; ([0031]-[0032] Tonkin teaches to balance each individual lateral to make up the multiple laterals of a multilateral well production “…In one or more embodiments of the technology, at least one constraint is a balancing condition for at least one lateral. In particular, the balancing condition may be that a value of a property at the down hole flow control valves in a lateral are within a threshold difference from each other when the choke positions are set. The threshold difference may be zero, in which case the value of the property is equal for each of the down hole flow control valves within a lateral … For example, the property subject to the balance condition may be water and/or gas break through, pressure, oil and/or gas production rate, or another property. Further, a property is a property of the down hole flow control valve when the property is dependent on the choke position of the down hole flow control valve. For example, the property may be a property of the zone in which the down hole flow control valve is located … In one or more embodiments of the technology, the balancing conditions may apply to multiple laterals of a multilateral well. In such a scenario, each lateral may be balanced individually. In other words, the values of the property of down hole flow control valves within the lateral may be balanced while the values for different laterals are not balanced. In other embodiments, the balancing condition may be that the values of the property are balanced across multiple laterals…”)
Cetkovic and Tonkin are analogous art because they are from the same field of endeavor, multilateral well optimization for commingled production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining, by the multilateral well optimizing system using the multilateral well production model, an optimum pressure drop across each downhole valve as disclosed by Cetkovic by estimating, by the multilateral well optimizing system using the multilateral well production model, flowing parameters of individual laterals as disclosed by Tonkin.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the optimization based on individual inflow control valves which can lead to new control valve positions for the different sampling periods as discussed in ¶[0054] by Tonkin “…The optimization problem formulation above may simply close the down hole inflow control valves connected to the zones with the highest values of the gas oil ratio. Thus, a potential exists for the producing zones in a lateral to see an increase in the gas oil ratio of the produced fluid between sampling periods which in turn can lead to the new control valves positions for these previously open valves being closed for the next period…”

Regarding Claim 16: Cetkovic and Tonkin teaches The computer-implemented system of claim 15, the operations further comprising 
Cetkovic teaches calibrating, by the multilateral well optimizing system using the surface and downhole pressures and the production metrics for each of the laterals, a multilateral well production model. (Abstract ¶5 Cetkovic teaches multilateral production optimizing using surface facility network and using a single to multi-well model, i.e. single lateral to multilateral “…The multilateral production optimization process was developed successfully to represent the operational conditions and optimize the well for different scenarios based on their specific reservoir management strategy. This model was extended successfully from a single to a multi-well model, including their actual surface facility network. The model will be considered in future production strategy plans…”)

Regarding Claim 17: Cetkovic and Tonkin teaches The computer-implemented system of claim 15, the operations further comprising 
Tonkin teaches estimating, by the multilateral well optimizing system using the multilateral well production model, a productivity of each lateral during the commingled production at various choke valves settings. ([0050] Tonkin teaches a estimated relationship between the valve opening and produced liquid where the opening and choke valve settings produce “…At any particular point in time, the production characteristics of a well may be considered to be constant. The production characteristics may include the fluid properties such as the gas oil ratio and water cut, the reservoir pressure and the productivity index. In such a scenario, the down hole flow control valve may be assumed to have one input (valve opening) and one output (produced liquid). The combination of the control valve and the production characteristics for the well may be modeled as a simple single point completion style of well in a wellbore simulator. Based on the simulations, for each of the simulated wells, which corresponds in actuality to a down hole flow control valve of the well, a performance curve ( e.g., performance curve (502)) may be computed as shown in example FIG. 5.1. In the example, each well performance curve indicates the output production liquid flow rate versus the pressure for a particular input opening or choke position for the down hole flow control valve. In other words, each well performance curve corresponds to a choke position as shown by a key (504)…”
[0022] Tonkin teaches and clarifies the output is commingled fluid flow “…The fluid is commingled after flowing through the down hole flow control valves (36) and the commingled fluid flow is directed up through tubing sections (30) to a wellhead ( 40) for collection. The wellhead ( 40) or other surface equipment also may comprise down hole flow control equipment ( 42), such as a valve or other type of choking device, to control flow rates and pressures at the surface as monitored and controlled by the surface unit (44)…”)

Regarding Claim 18: Cetkovic and Tonkin teaches The computer-implemented system of claim 15, 
Tonkin teaches wherein the real-time well rates include oil production rates and water production rates. ([0053] Tonkin teaches determining the oil production rate and the water production rate“…In the above optimization problem, Bi,j denotes the position for the down hole inflow control valve for zone i in lateralj:i=l, ... , Mj andj=l, ... , N; Qi,j(Bi,j)denotes the oil production rate from zone i in lateral j :i= 1, ... ,Mj; and j=l, ... , N; Gi,j(Bi,j) denotes the gas production rate from zone i in lateral j:i=l, ... , Mj and j=l, ... , N; Wi,j(Bi,j) denotes the water production rate from zone i in lateral j :i= 1, ... , Mj andj=l, ... , N; and Otarg denotes the system wide target oil production rate…”
Further, [0059] Tonkin teaches the operations are compelted in real-time “…The down hole flow control valve settings may be adjusted repeatedly based on episodic or real time processing of data…”)

Regarding Claim 19: Cetkovic and Tonkin teaches The computer-implemented system of claim 15, 
Cetkovic teaches wherein the multiple flow conditions include commingled testing and individual lateral testing. (Pg. 17 ¶2 Cetkovic teaches commingled production and the individual single lateral production as each lateral is tested because the commingled flow affects each lateral “…Switching from commingled production to single lateral production at the same choke setting, it will NOT maintain similar operational conditions for that particular lateral. After the first period (period#1) under commingled production, each lateral needs to be tested on its own…”)

Regarding Claim 20: Cetkovic and Tonkin teaches The computer-implemented system of claim 15, the operations further comprising: 
Cetkovic teaches determining, in real time for each of the laterals, a productivity index (PI); (Pg. 9 ¶2 Cetkovic teaches determining a productivity index using observational data, i.e. real time, for comparing test data to the models “…When the well produces several laterals simultaneously, the total well Productivity Index is less than the sum of individual PIs for each lateral. This reduction in the productivity can be explained by an interference factor for each lateral under different operational or production conditions. In the absence of observational data of the individual contribution of each lateral, it has been asumed [sic] that the difference in total oil productivity measured from the well test, as compared to the models estimate, is proportional to the sum of the interference factors…”)
Cetkovic teaches determining, using the PIs for the laterals, a commingled PI; and (Continuing Pg. 9 ¶2 Cetkovic teaches Δqo for determining the commingled condition change for each lateral, denoted as IF(X) “…Δqo (C): The oil rate difference between the measured produce oil under commingle conditions and the commingle oil rate calculated by the model (BOPD). IF(L1): Interference factor at lateral 1. IF(X): Interference factor at lateral X…”)

    PNG
    media_image2.png
    40
    749
    media_image2.png
    Greyscale

Cetkovic teaches applying the commingled PI to the model. (Pg. 9 ¶4 Cetkovic teaches the determining the productivity index of each lateral, incorporating interference, IF, and commingled production, qo “…Therefore the productivity index that was estimated on a lateral by lateral conditions PI(Lx) is affected by interference factor of each lateral IF(Lx). The equation for the case of lateral 1 can be…”)

    PNG
    media_image3.png
    78
    348
    media_image3.png
    Greyscale


Conclusion
Claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GOTTUMUKKALA et al. U.S. Patent Application Publication 2016/0061003 A1 teaches a method expanding on multilateral wells and optimizing the flow control valve settings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2127